Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The examiner’s amendment below is for consistency as Applicant has amended similar portions of the claim to recite “selected from”.
Should the Applicant require a different amendment to the claim(s), the examiner is amenable to amendments filed under 37 CFR 1.312.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
In claim 1, lines 12 and 18, replace “chosen from” with –selected from--.
In claim 15, lines 8 and 12, replace “chosen from” with –selected from--.
In claim 21, lines 12 and 15, replace “chosen from” with –selected from--.

REASONS FOR ALLOWANCE
Claims 1-4, 6-11 and 13-21 are allowed.
The following is an examiner’s statement of reasons for allowance:  The primary reason for allowance is upon consideration of the prior art and attorney/applicant’s arguments, the prior art alone or in combination, cannot anticipate or render obvious at least the following limitations in context of the recited device:
In claims 1 and 21, “a semiconductor chip comprising: a plurality of pixels, each pixel configured to emit electromagnetic primary radiation from a radiation exit surface; and conversion layers located directly on at least a part of the radiation exit surfaces, each conversion layer having a size conforming to a cross-section of one pixel, wherein the conversion layers comprise a crosslinked matrix having a three- dimensional siloxane-based network and at least one phosphor embedded in the matrix… wherein R1 and R2 and R11, R12 and R13 comprise an alkoxy content being in a range between 10 wt% and 50 wt% of the total formula”; and
In claim 15, “providing a semiconductor chip with a plurality of pixels, each pixel configured to emit electromagnetic primary radiation from a radiation exit surface; preparing a starting mixture comprising at least one phosphor and a precursor material, wherein the precursor material comprises a precursor having a structure that is chosen from one of the generic formulae:… wherein R1 and R2 and R11, R12 and R13 comprise an alkoxy content being in a range between 10 wt% and 50 wt%...applying the starting mixture directly on at least a part of the radiation exit surfaces of the pixels or on a temporary substrate; and curing the starting mixture to form a conversion layer on at least the part of the radiation exit surfaces, each conversion layer having a size conforming to a cross-section of one pixel, wherein the conversion layer comprises a crosslinked matrix having the phosphor dispersed in the matrix”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michele Fan whose telephone number is 571-270-7401.  The examiner can normally be reached on M-F from 8 am to 4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kimberly Rizkallah, can be reached on (571) 272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michele Fan/
Primary Examiner, Art Unit 2894
15 August 2022